       Case 1:19-cv-08156-JPC-GWG Document 57 Filed 01/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ERIK FORMAN,                                                           :
                                                                       :
                                    Plaintiff,                         :   19-CV-8156 (JPC)
                  -v-                                                  :
                                                                       :       ORDER
NEW YORK CITY DEPARTMENT OF EDUCATION :
et al.,                                                                :
                                                                       :
                                    Defendants                         :
                                                                       :
---------------------------------------------------------------------- X
JOHN P. CRONAN, United States District Judge:

        On January 19, 2021, Plaintiff filed a letter requesting that the Court (1) reopen discovery

in two limited respects and (2) permit him until January 25, 2021 to submit a revised opposition to

Defendants’ motion for summary judgment that conforms with the Court’s 25-page limit for such

filings. (Dkt. 54.) With respect to his discovery request, Plaintiff contends that he only recently

discovered that Defendants provided him with a subset of email discovery that was inappropriately

limited in scope, and that Defendants have withheld Incident Reports and Witness Statements

relevant to his case. (Id.) Plaintiff states that Defendants do not consent to reopening discovery,

but that they do consent to allowing him additional time to file an Amended Opposition. (Id.) On

January 20, 2021, Defendants submitted a letter-motion requesting until February 8, 2021 to submit

their reply brief to Plaintiff’s opposition to summary judgment. (Dkt. 55.) Defendants do not

address Plaintiff’s request to reopen discovery in that letter-motion.

        While the Court will allow the parties additional time to submit briefing in connection with

Defendants’ summary judgment motion, it is hereby ORDERED that Defendants shall respond to

the discovery issues outlined in Plaintiff’s letter by January 25, 2021. Following receipt of

Defendants’ response, the Court intends to resolve Plaintiff’s request to reopen discovery, after
         Case 1:19-cv-08156-JPC-GWG Document 57 Filed 01/21/21 Page 2 of 2




which the Court will set a deadline for Plaintiff’s opposition to summary judgment and Defendants’

reply.

         SO ORDERED.

Dated: January 21, 2021                            __________________________________
       New York, New York                                   JOHN P. CRONAN
                                                          United States District Judge




                                               2
